Appellant was convicted of assault to murder, his punishment being assessed at fifteen years confinement in the penitentiary.
The record is before us without a statement of facts or bills of exception. There were exceptions to the court's charge but they are in no way verified by the court. They were filed on the 29th of October. These exceptions should have in some way been verified by the court. But in any event, the exceptions to the charge and the refusal to give special charges requested can not be intelligently revised without the statement of facts. The court's charge may have fairly submitted the issues raised by the testimony. We are of opinion there is no reversible error shown in regard to these matters. There are no bills of exception in the record, therefore from that viewpoint there is nothing that can be revised.
As presented by the record the judgment will be affirmed.
Affirmed.